Citation Nr: 1753107	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial rating for hypertension, prior to March 4, 2009.  

2.  Entitlement to a rating in excess of 10 percent for hypertension, from March 4, 2009 to April 29, 2015.  

3.  Entitlement to a rating in excess of 20 percent for hypertension, from April 30, 2015.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1976 to July 1988, with two years and ten months of prior unverified active service.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

By way of history, in a December 1988 rating decision, the RO granted service connection for hypertension and assigned a noncompensable initial disability rating from July 23, 1988.  In March 2009, the Veteran contested the effective date and the initial rating assigned for hypertension.  In the March 2010 rating decision, the RO, in pertinent part, increased the evaluation for hypertension from 0 percent disabling to 10 disabling, effective March 4, 2009.  

During the pendency of the appeal, the RO issued a rating decision in October 2015, which granted an increased rating of 20 percent for the Veteran's service-connected hypertension, effective April 30, 2015.  When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issues have been characterized accordingly above.  

The Board remanded the instant issues on appeal in January 2017, for further evidentiary development.  A review of the record reflects substantial compliance with the Board's January 2017 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  
The Board notes that at the time the initial rating for hypertension was assigned in December 1988, the Veteran's service treatment records existed at the time of that decision, but were not in the record.  However, the records have since been located and were associated with the record in 2009.  According to 38 C.F.R. § 3.156(c), if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Thus, the Board must reconsider the original claim VA decided in the December 1988 decision.  

In so finding, the Board acknowledges that 38 C.F.R. § 3.156(c) is traditionally applied to cases involving prior denials of service connection, and in this case, the Board is using is to consider, in part, VA's assignment of an initial rating with the grant of service connection in December 1988.  However, there is nothing in the language of the provision which strictly limits its application to service connection denials.  Notably, the language of the provision itself refers quite broadly to any instance in which "VA issues a decision on a claim."  Moreover, a review of the Federal Register shows a similarly broad scope was contemplated in drafting this provision, which was meant to codify an exception to the general effective date rules which applies when VA receives service records that were unavailable at the time that it decided "a claim for benefits."  See 70 Fed. Reg. 35388-01.  There also does not appear to be any statutory or binding precedent which precludes application of this section to a prior VA decision regarding the rating assigned at the time of service connection.  As such, a liberal reading of the governing law (with deference to the clear regulatory intent to provide restitutional relief to Veterans for developmental errors that occurred by no fault of their own) mandates sympathetic application of 38 C.F.R. § 3.156(c) to the Veteran's claims seeking both an earlier effective date and higher ratings for hypertension.  As a reconsideration of the original rating assigned would necessarily contemplate the appropriate effective dates and ratings for the entire period on appeal, the Board has recharacterized the issue as an appeal of the initial rating assigned in 1988 to promote expediency and minimize unnecessary confusion.  

Under Rice v. Shinseki, the Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized in the issues above in accordance with that decision.  

In the January 2017 decision, the Board remanded the issue of entitlement to a higher initial evaluation for the Veteran's service-connected left shoulder disability for issuance of a Statement of the Case (SOC).  The AOJ complied by issuing a SOC in February 2017 addressing the issues of entitlement to an initial evaluation in excess of 20 percent for osteoarthritis of the left shoulder and entitlement to an initial compensable evaluation for a laceration scar on the left shoulder.  The Veteran responded by submitting a timely VA Form 9, Appeal to Board of Veterans' Appeals, in March 2017.  To date, these claims for higher evaluations have not been certified to the Board and it is unclear whether the AOJ is still developing these claims. Therefore, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Additionally, the Board notes that service connection for left and right knee disabilities was recently awarded by the AOJ in an August 2017 rating decision.  The Veteran filed a timely September 2017 notice of disagreement to the initial evaluations assigned.  Because the AOJ has recognized the recent notice of disagreement and is developing the appeal; the Board will refrain from remanding those issues for a Statement of the Case. Cf. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

1.  Prior to March 4, 2009, the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure readings of predominantly 100 or more or systolic blood pressure readings of predominantly 160 or more.  

2.  From March 4, 2009 to April 29, 2015, the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure readings of predominantly 110 or more or systolic pressure readings of predominantly 200 or more.  

3.  From April 30, 2015, the Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure readings of predominantly 120 or more.  

4.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to March 4, 2009, the criteria for a compensable initial evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

2.  From March 4, 2009 to April 29, 2015, the criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

3.  From April 30, 2015, the criteria for a disability rating in excess of 20 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  

4.  The criteria for establishing entitlement to TDIU benefits have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record reflects substantial compliance with the Board's January 2017 Remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The remand directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

Accordingly, the duties to notify and assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c) are satisfied.  

II.  Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. 
§ 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case with the Veteran's back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2016).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran contends that he is entitled to an increased rating for his hypertension.  The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent evaluation is assigned when there is diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  Id.  

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.  

VA treatment records from October 1992 show blood pressure readings of 180/80, 136/78, and 136/76.  

For 1993, VA records contain blood pressure readings of 142/96, 140/94, 144/96, 128/94, 124/92, 132/92, 134/95, 130/90, and 132/90, as measured in April (1 of 3), April (2 of 3), April (3 of 3), October (1 of 3), October (2 of 3), October (3 of 3), November (1 of 3), November (2 of 3), and November (3 of 3), respectively.  

For 1994, VA records contain blood pressure readings of 134/98, 134/98, 138/88, and 128/84, as measured in August (1 of 2), August (2 of 2), September (1 of 2), and September (2 of 2), respectively.  

VA treatment records from October 1995 show blood pressure readings of 120/84, 120/80, and 110/80.  

A December 1996 VA medical record contains a blood pressure reading of 156/96.  

For 1997, VA records contain blood pressure readings of 130/74, 134/70, 124/76, 104/70, 110/70, and 108/76, as measured in February 1997 (1 of 3), February (2 of 3), February (3 of 3), August (1 of 3), August (2 of 3), and August (3 of 3), respectively.  

An August 2000 VA medical record contains a blood pressure reading of 139/77.  

A November 2008 VA medical record contains a blood pressure reading of 100/57.  

A May 2009 VA examination contains blood pressure readings of 176/117, 180/113, and 166/99.  The Veteran reported that the onset of his hypertension was in 1986.  He described the symptoms of high blood pressure with headaches, blurred vision, shortness of breath, fatigue, and dizziness.  He reported that he did not experience any functional impairment from this condition.  The examiner noted that the Veteran was treated with the following medications: Hydrochlorothiazide and Nifedipine.  

A July 2010 VA medical record contains a blood pressure reading of 142/90.  

VA treatment records from July 2014 show blood pressure readings of 163/104 and 139/88.  

VA treatment records from February 2015 show blood pressure readings of 139/90 and 128/80.  

A September 2015 VA examination contains blood pressure readings of 160/110, 150/108, and 140/100.  The Veteran again reported the onset of the symptoms associated with hypertension was in 1986.  He further reported that the condition had gotten worse with constant headaches, lack of sleep, and fatigue.   

For 2017, a private treatment record contains a blood pressure reading of 140/83, as measured in January.  A May 2017 VA medical record shows a blood pressure reading of 141/91.  

Based on the evidence in this particular case, the Board finds that at no time during the periods in question has the disability warranted a higher disability rating.  

For the period on appeal prior to March 4, 2009, the above findings do not support a compensable rating.  The record contains numerous blood pressure readings taken by VA medical providers prior to March 4, 2009.  Only one of these readings reveals a systolic pressure in excess of 160.  None of these blood pressure readings reveal a single diastolic pressure in excess of 100.  Thus, the majority of the medical evidence shows blood pressure readings of systolic pressure less than 160 and diastolic pressure less than 100 prior to March 4, 2009.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable disability rating for hypertension prior to March 4, 2009.  

For the period on appeal from March 4, 2009 to April 29, 2015, the above findings do not support a 20 percent rating.  The record contains numerous blood pressure readings taken by VA medical providers during this period on appeal.  None of these blood pressure readings reveal a single systolic pressure in excess of 200 or a single diastolic pressure in excess of 110.  Thus, all of the medical evidence shows blood pressure readings of systolic pressure less than 200 and diastolic pressure less than 110 from March 4, 2009 to April 29, 2015.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for hypertension from March 4, 2009 to April 29, 2015.  

For the period on appeal from April 30, 2015, the above findings do not support a 40 percent rating.  None of the blood pressure test results during this period display a diastolic pressure at or surpassing the 120 standard, which is required for a 40 percent rating under 38 C.F.R. § 4.104.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for hypertension from April 30, 2015.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a higher disability rating for hypertension during any period on appeal, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.  


III.  Entitlement to TDIU  

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for left knee condition (60 percent disabling), right knee condition (30 percent disabling), osteoarthritis of the left shoulder (20 percent disabling), hypertension (20 percent disabling), and laceration scar on left shoulder (0 percent disabling).  The Veteran's combined evaluation was 70 percent, effective March 4, 2009.  As of May 11, 2016, he had a combined evaluation of 90 percent.  As one disability is rated at 60 percent or more with a combined total over 70 percent, as of May 11, 2016, he was initially eligible for schedular TDIU consideration.  

Accordingly, the remaining issue is whether the Veteran's service-connected disabilities precluded the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(b) (2017).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Thus, the central question is whether a veteran's service-connected disability(ies) alone is of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

During the pendency of the appeal, the Veteran was afforded a VA examination in September 2015 for his left shoulder disability.  The examiner noted that the Veteran's left shoulder disability resulted in partial impairment of physical activities of employment, such as heavy lifting, pushing, pulling, and carrying.  

In May 2017, the Veteran was afforded a medical opinion for his bilateral knee disabilities.  The examiner noted that X-rays from December 2005 revealed bilateral knee standing AP, and right knee lateral revealed progressive arthritis bone to bone in the right knee.  

The Board notes that the Veteran's last employment was as a cab driver.  Prior to that, the Veteran was a factory machine operator.  Employment in these capacities were not sedentary in nature, but were more accurately described as medium to heavy labor.  With regard to his education level, the Veteran is a high school graduate.  

The Board notes that TDIU analysis must take into account the individual veteran's education, training, and work history, and is a question for adjudicators and not medical personnel.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Given the Veteran's education, training and work experience, which is limited to physical occupations involving medium to heavy labor, the Board finds that his service-connected disabilities combined to make him incapable of obtaining and maintaining gainful employment.  

In sum, the Board is satisfied that the service-connected disabilities have been so severe as to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  Accordingly, an award of TDIU is warranted.  


ORDER

Entitlement to a compensable initial rating for hypertension, prior to March 4, 2009, is denied.  

Entitlement to a rating in excess of 10 percent for hypertension, from March 4, 2009 to April 29, 2015, is denied.  

Entitlement to a rating in excess of 20 percent for hypertension, from April 30, 2015, is denied.  
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


